UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4782
KEVIN LEE MILLER,
              Defendant-Appellant.
                                       
       Appeal from the United States District Court for the
         Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
          (CR-02-89, CR-02-90, CR-02-91, CR-02-92,
      CR-02-93, CR-02-94, CR-02-95, CR-02-96, CR-02-97)

                      Submitted: April 24, 2003

                       Decided: May 2, 2003

  Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Louis C. Allen, III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Paul A.
Weinman, Assistant United States Attorney, Winston-Salem, North
Carolina, for Appellee.
2                       UNITED STATES v. MILLER
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Kevin Miller appeals his 142-month sentence imposed by the dis-
trict court following his guilty plea to eight counts of bank robbery
and attempted bank robbery, in violation of 18 U.S.C. § 2113(a)
(2000). Counsel has filed a brief in accordance with Anders v. Cali-
fornia, 386 U.S. 738 (1967). Additionally, Miller has filed a pro se
supplemental brief. Finding no reversible error, we affirm.

   In counsel’s Anders brief, Miller contends the district court erred
in including three prior allegedly uncounseled convictions in deter-
mining his criminal history level. In assessing challenges to a sentenc-
ing court’s application of the Sentencing Guidelines, we review
factual determinations for clear error and legal issues de novo. United
States v. Singh, 54 F.3d 1182, 1190 (4th Cir. 1995). The district court,
based on Miller’s own testimony at his sentencing hearing, found
Miller waived his right to counsel in each of the contested convic-
tions. We find no error in this determination.

   We have reviewed the additional arguments and issues raised by
Miller in his pro se supplemental brief and find them to be without
merit. Pursuant to Anders, we have reviewed the record and find no
error. Accordingly, we affirm Miller’s conviction and sentence. This
court requires that counsel inform his client, in writing, of his right
to petition the Supreme Court of the United States for further review.
If the client requests that a petition be filed, but counsel believes such
a petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel’s motion must state
that a copy thereof was served on the client. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                             AFFIRMED